ORDER
PER CURIAM.
The three appeals from the judgment on motions to modify a decree of dissolution have been consolidated. All issues asserted on these appeals involve matters solely within the discretion of the trial court whose findings are supported by substantial evidence and are not against the weight of the evidence. No precedential purpose would be served by written opinion. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).
Appeal No. 48198 is dismissed pursuant to Rule 81.06.
Wife’s motion to strike is overruled.
Wife’s motion to dismiss is overruled.
Husband’s motion to dismiss is overruled.
Husband’s motion to make more definite and certain is overruled.